DETAILED ACTION
This office action is in response the amendment filed October 5, 2022. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed October 5, 2022 have been fully considered but they are not persuasive.  Specifically, regarding the arguments related to the teachings of Adir, the Examiner respectfully disagrees. The argument in applicant’s remarks of October 5, 2022 ignore both the teachings of Adir and the rationale set forth in the rejection specifically, Adir teaches searching the design model for the runnable entities and input parameters ( e.g. ¶48) and as such teaches or suggests the contested limitations for which it’s cited in the rejection, and the rejection is respectfully  maintained. 





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,4,5,10,11,13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Manolios” (US PG Pub 2016/0371167) in view of “Adir” (US PG Pub 2017/0091081). 

Regarding Claim 1, Manolios teaches: 
1. A system verification program generation device configured to: one or more memories storing instructions; (Manolios processor and memory in e.g. ¶137, fig. 7) and one or more processors configured to execute the instructions to: 
(Manolios processor and memory in e.g. ¶137, fig. 7)
 5which is a program that verifies whether the system design derived from system requirements satisfies one or more verification items extracted from the system requirements.  (See Manolios Fig. 1, teaches verification programs 118, 120, which verify design model conforms with verification elements (see e.g. Fig 3) which are extracted from the requirements (e.g. ¶¶82,102,109 etc) by running the verification module 120 against the design model, where 120 includes module 120 includes verification steps as in 118 and Fig. 3 (see ¶29) to verify the design model against the system requirements from which it is derived). 

Manolios does not explicitly teach, but Adir teaches: 
search a system design for execution entities and parameters of a verification program. (See e.tg. Adir, 306, Fig. 3, ¶¶30, 48-50, claim 1, as a part of formal verification system in Adir, Adir teaches searching the Design Model for input variables of runnable entities in the design model) 

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Manolios and Adir as each is directed to formal requirement verification systems verifying requirement implementation, and Adir recognized “Each software component describes some feature in the vehicle and includes a number of “runnable entities” that may be C functions. The model of the application and of the software components define how the runnable entities should be executed and the dependencies between them.” (¶2) and Adir leveraged this information to carryout formal verification of the model and system. 

Regarding the dependent claim 2, Manolios and Adir further teach: 
2. The system verification program generation device according to claim 1, wherein the one or more processors are further configured to execute the instructions to to search for the execution entities and the parameters using search 10procedures, which are procedures for searching for the execution entities and the parameters of the verification program from the system design.  (See e.g. Adir, 306, Fig. 3, ¶¶30, 48-50, claim 1, as a part of formal verification system in Adir, Adir teaches searching the Design Model for input variables of runnable entities in the design model, see further ¶46)

Claims 17 and 18 are rejected on the same basis as claims 1 and 2 above.

Claims 19 and 20 are rejected on the same basis as claims 1 and 2 above.

Regarding the dependent claims 4,5,10,11, and 13-16, Manolios and Adir further teach: 
4. The system verification program generation device according to claim 1, the one or more processors are further configured to execute the instructions the verification program by assigning the searched parameters to arguments of commands that constitute the verification program.   
(See e.g. Adir, 306-310, Fig. 3, ¶¶48-51, parameters for runnable entities derived from the design model are refined and input into the verification tool for verification) 

Claim 5 is rejected on the same basis as claim 4 above. 

10. The system verification program generation device according to claim 1, wherein the one or more processors are further configured to execute the instructions t which extracts one or more verification items from the system requirements.  (See Manolios Fig. 3, 118, 120, Fig 1 teaching verification program elements verifying different elements in the design model in 120, Fig. 1, and further in e.g. ¶¶82,102,109 etc teaching extracting the verification items from system requirements) 

Claim 11 is rejected on the same basis as claim 10 above. 
Claim 13 is rejected on the same basis as claim 10 above. 

15. The system verification program generation device according to claim 1, wherein the one or more processors are further configured to execute the instructions the generated system design from a system design device that takes the system requirements as input 10and generates the system design corresponding to the system requirements.  (See Manolios e.g. ¶29 passing requirements as input for design creation in process of Fig. 1, and e.g. carrying out the processes of Fig. 1 via devices as in ¶32)  


Claim 16 is rejected on the same basis as claim 15 above. 


Claim(s) 3,6-9,12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over “Manolios” (US PG Pub 2016/0371167) in view of “Adir” (US PG Pub 2017/0091081) as applied above and further in view of “Prasad” (US PG Pub 2010/0125832) 
Regarding Claim 3, Manolios et al teach the limitations of claims 1 and 2 above, but do not further teach, while Prasad teaches: 
3. The system verification program generation device according to claim 2, wherein the one or more processors are further configured to execute the instructions which stores verification templates, which are templates in which 15the verification items, the search procedures corresponding to the execution entities, and the search procedures corresponding to the parameters are associated and specified, (See e.g. Prasad teaches in ¶¶18, 36 a set of requirement templates which specify a template of system requirements as well as requirement monitors which are used by a model checker to verify the model against the requirements) 

respectively, wherein the device is configured to extract the search procedure corresponding to the execution entity and the search procedure corresponding to the parameter from the verification template including the verification item to be verified, and searches for the execution entity and 20the parameter of the verification program using each extracted search procedure, respectively.  (See e.g. Prasad uses the requirement templates and associated monitors in e.g. ¶18, 25 to specify elements to be searches in the state space of the application model checked by the model checker) 

In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Manolios et al and Prasad as each is directed to verification systems and Prasad recognized manual “validation is substantially ad hoc, manual, and resource intensive and provides relatively limited coverage of potential bugs, especially corner-case bugs.” (¶2). 

Claim 6 is rejected on the same basis as claim 4 above.

Regarding Claim 7, Manolios et al teach the limitations of claims 1 and 4 above, but do not further teach, while Prasad teaches: 
7. The system verification program generation device according to claim 4, furtherDocket No. 3300002093US0126 comprising a command template storage which stores command templates, which are templates in which the execution entities, the parameters, and the commands constituting the verification program are associated and specified, respectively, (See e.g. ¶36 of Prasad teaches templatized property monitors used to specify properties to be verified for requirements validation and further used to make up the validation program)
wherein the one or more processors are further configured to execute the instructions the command from the command template including 5the searched execution entities and parameters, and assigns the searched parameters to the arguments of the extracted command.  (See e.g. ¶36 of Prasad teaches templatized property monitors used to specify properties to be verified for requirements validation and further used to make up the validation program, used to validate the model or program including based on search of the state space (¶¶18,25) to output validation results in ¶36) 
In addition, it would have been obvious to one of ordinary skill prior to the effective filing date of the application to combine the teachings of Manolios et al and Prasad as each is directed to verification systems and Prasad recognized manual “validation is substantially ad hoc, manual, and resource intensive and provides relatively limited coverage of potential bugs, especially corner-case bugs.” (¶2). 

Claim 8 is rejected on the same basis as claim 7 above. 
Claim 9 is rejected on the same basis as claim 7 above. 


Claim 12 is rejected on the same basis as claim 10 above. 
Claim 14 is rejected on the same basis as claim 10 above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 Form includes additional prior art relevant to applicant’s disclosure related to system design validation systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/1/2022

/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191